DETAILED ACTION
This office action is in response to communication(s) filed on June 27, 2022.  
Claims 1, 11 and 14-15 have been amended.
Claim 16 is newly added for consideration.
Claims 1-16 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. Pub. No. 6,665,640 B1, hereinafter as “Bennett”, and further in view of Mutagi (U.S. Pub. No. 2015/0154976 A1, hereinafter as “Mutagi”).
With regard to claim 1, the claim is drawn to a system (see Bennett, i.e. abstract, col. 38, ll 62 – col. 39, ll 11; also see col. 6, ll 6-21 and etc.), comprising: 
a memory (see Bennet, i.e. in col. 20, ll 44-52, disclose the memory 220; further in claim 1 of Bennett disclose “a query file” for storing a plurality of topic relating to one or more of the topics covered by the speech-based interactive learning system…”) storing: 
	a language model engine (see Bennett, i.e. in col. 7, ll 7-8, disclose the natural language engine (NLE) and etc.) to: 
		translate a received query into one of a set of predefined commands according to a trained model (see Bennett, i.e. in col. 7, ll 29-40, discloses that “After the user's question is decoded by the speech recognition engine (SRE) located at the server, the question is converted to a structured query language (SQL) query. This query is then simultaneously presented to a software process within the server called DBProcess for preliminary processing and to a Natural Language Engine (NLE) module for extracting the noun phrases (NP) of the user's question. During the process of extracting the noun phrase within the NLE, the tokens of the users' question are tagged. The tagged tokens are then grouped so that the NP list can be determined. This information is stored and sent to the DBProcess process…”), the set of predefined commands populated based on a function listing via an application programming interface of the system (see the teachings of Mutagi supplemented below); and 
	an interaction engine (see Bennett, i.e. in col. 7, ll29-30, disclose the speech recognition engine (SRE)) to: 
		receive a query from a user (see Bennett, i.e. col. 7, ll 29-31, discloses that “after the user's question is decoded by the speech recognition engine (SRE) located at the server, the question is converted to a structured query language (SQL) query…”), 
		receive the predefined command from the language model engine (see Bennett, i.e. in col. 7, ll 31-39, discloses that “… This query is then simultaneously presented to a software process within the server called DBProcess for preliminary processing and to a Natural Language Engine (NLE) module for extracting the noun phrases (NP) of the user's question. During the process of extracting the noun phrase within the NLE, the tokens of the users' question are tagged. The tagged tokens are then grouped so that the NP list can be determined. This information is stored and sent to the DBProcess process…”), and 				provide a response to the query to the user according to the predefined command received from the language model engine (see Bennett, i.e. in col. 7, ll 41- col. 8, ll 7, disclose that “… In the DBProcess, the SQL query is fully customized using the NP extracted from the user's question and other environment variables that are relevant to the application. For example, in a training application, the user's selection of course, chapter and or section would constitute the environment variables. The SQL query is constructed using the extended SQL Full-Text predicates--CONTAINS, FREETEXT, NEAR, AND. The SQL query is next sent to the Full-Text search engine within the SQL database, where a Full-Text search procedure is initiated. The result of this search procedure is recordset of answers. This recordset contains stored questions that are similar linguistically to the user's question. Each of these stored questions has a paired answer stored in a separate text file, whose path is stored in a table of the database.  The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array. Each stored question of the array is then linguistically processed sequentially one by one. This linguistic processing constitutes the second step of a 2-step algorithm to determine the single best answer to the user's question. This second step proceeds as follows: for each stored question that is returned in the recordset, a NP of the stored question is compared with the NP of the user's question. After all stored questions of the array are compared with the user's question, the stored question that yields the maximum match with the user's question is selected as the best possible stored question that matches the user's question. The metric that is used to determine the best possible stored question is the number of noun phrases…”;  in addition, see Bennett, i.e. col. 6, ll 6-21, 30-37, 45-67, in col. 10, ll 29-63, col. 22, ll 8-37, col. 25, ll 7-65 for additional details). 
The teachings of Bennett do not explicitly disclose the aspect relating to “a language model engine to: translate a received query into one of a set of predefined commands according to a trained model”, specifically “… the set of predefined commands populated based on a function listing via an application programming interface of the system”. 
However, Mutagi discloses an analogous invention relates to natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to enable a voice controlled system to detect or receive an indication of a secondary device available to be controlled. The voice controlled system communicates with the secondary device to obtain information related to the secondary device. The voice controlled system may output of an audio query requesting audio input data related to controlling the secondary device from a user and generate, based on the requested audio input data, recognition data utilized to recognize of at least part of one or more commands to issue one or more controls to the secondary device (see Mutagi, i.e. abstract and etc.).  More specifically, in Mutagi, i.e. in para. 41, discloses that “[0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format…”; and further in para. 66-72, discloses that “[0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210. [0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210.   …[0069] (3) a model and/or manufacturer of the secondary 502; [0070] (4) a list of names assigned to the secondary device 502 by the users of the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the names; and [0071] (5) a list of functions of the secondary device 502 that may be controlled by the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the voice commands as well as any additional information needed to allow the cloud services to cause the voice controlled device 200 to output the command to the device 502 and a proper format for the secondary device 502…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett to include the limitation(s) discussed and also taught by Mutagi, with the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or language recognition arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett by the teachings of Mutagi, and to incorporate the limitation(s) discussed and also taught by Mutagi, thereby “to o provide a satisfactory user experience when interacting with natural language control devices in such situations” (see Mutagi, i.e. in para. 2-3 and etc.).
With regard to claim 2, the claim is drawn to the system of claim 1, wherein the trained model comprises a machine-learning model trained on a plurality of natural language documents (see Bennett, i.e. in col. 6, ll 6-11, discloses that “a further object of the present invention is to provide a speech recognition system that efficiently integrates a distributed word recognition system with a natural language processing system, so that both individual words and entire speech utterances can be quickly and accurately recognized in any number of possible languages”; further in Fig. 6, claim 1 and etc., disclose the remote learning/training system and environment). 
With regard to claim 3, the claim is drawn to the system of claim 2, wherein the machine-learning model comprises a word embedding model (see Bennett, i.e. in col. 18, ll 62 – col. 19, ll 63, discloses teachings of word predicate searching, searching for word that is “an inflectional form of another”, and as well as the teachings of “relational engine”).
With regard to claim 4, the claim is drawn to the system of claim 1, wherein the interaction engine receives the query from the user via a chat interface (see Bennett, i.e. in col. 8, ll 14-27, disclose the computer-assisted instruction environments often require the assistance of mentors or live teachers to answer questions from students, further disclose, i.e. via “chat sessions”; further in col. 8, ll 62-67, discloses that “although the inventions are described below in a set of preferred embodiments, it will be apparent to those skilled in the art the present inventions could be beneficially used in many environments where it is necessary to implement fast, accurate speech recognition, and/or to provide a human-like dialog capability to an intelligent system”). 
With regard to claim 5, the claim is drawn to the system of claim 1, wherein translating the received query into one of the set of predefined commands comprises converting each word of the received query into a multi-dimensional vector representation (see Bennett, i.e. in col. 7, ll 13-28, and in col. 14, ll 3-23, discloses that “All of this assumes that the parameters {a.sub.ij } and {b.sub.j (o.sub.t)} are known for each model M.sub.i. This can be done, as explained earlier, by using a set of training examples corresponding to a particular model. Thereafter, the parameters of that model can be determined automatically by a robust and efficient re-estimation procedure. So if a sufficient number of representative examples of each word are collected, then a HMM can be constructed which simply models all of the many sources of variability inherent in real speech. This training is well-known in the art, so it is not described at length herein, except to note that the distributed architecture of the present invention enhances the quality of HMMs, since they are derived and constituted at the server side, rather than the client side. In this way, appropriate samples from users of different geographical areas can be easily compiled and analyzed to optimize the possible variations expected to be seen across a particular language to be recognized. Uniformity of the speech recognition process is also well-maintained, and error diagnostics are simplified, since each prospective user is using the same set of HMMs during the recognition process”; also in col. 13, ll 23-35, discloses that “The Hidden Markov Model is a finite set of states, each of which is associated with a (generally multi-dimensional) probability distribution”).
With regard to claim 8, the claim is drawn to the system of claim 1, wherein the set of predefined commands comprise commands associated with a printing device (see Bennett, i.e. in col. 37, ll 5-23, disclose that “It is apparent as well that the NLQS of the present invention is very natural and saves much time for the user and the e-commerce operator as well. In an e-support embodiment, the customer can retrieve information quickly and efficiently, and without need for a live customer agent. For example, at a consumer computer system vendor related support site, a simple diagnostic page might be presented for the user, along with a visible support character to assist him/her. The user could then select items from a "symptoms" page (i.e., a "monitor" problem, a "keyboard" problem, a "printer" problem, etc.) simply by articulating such symptoms in response to prompting from the support character. Thereafter, the system will direct the user on a real-time basis to more specific sub-menus, potential solutions, etc. for the particular recognized complaint. The use of a programmable character thus allows the web site to be scaled to accommodate a large number of hits or customers without any corresponding need to increase the number of human resources and its attendant training issues.”). 
With regard to claim 9, the claim is drawn to the system of claim 8, wherein the system comprises the printing device (see Bennett, i.e. in col. 37, ll 5-23, discloses that “it is apparent as well that the NLQS of the present invention is very natural and saves much time for the user and the e-commerce operator as well. In an e-support embodiment, the customer can retrieve information quickly and efficiently, and without need for a live customer agent. For example, at a consumer computer system vendor related support site, a simple diagnostic page might be presented for the user, along with a visible support character to assist him/her. The user could then select items from a "symptoms" page (i.e., a "monitor" problem, a "keyboard" problem, a "printer" problem, etc.) simply by articulating such symptoms in response to prompting from the support character. Thereafter, the system will direct the user on a real-time basis to more specific sub-menus, potential solutions, etc. for the particular recognized complaint. The use of a programmable character thus allows the web site to be scaled to accommodate a large number of hits or customers without any corresponding need to increase the number of human resources and its attendant training issues”). 
With regard to claim 10, the claim is drawn to the system of claim 8, wherein the interaction engine is in communication with the printing device (see Bennett, i.e. in col. 10, ll 29-63 and in col. 37, ll 5-23, as discussed and set forth above).
With regard to claim 11, the claim is drawn to a method comprising: 
receiving a query via a chat interaction of a device (see Bennett, i.e. in col. 8, ll 14-27, disclose the computer-assisted instruction environments often require the assistance of mentors or live teachers to answer questions from students, further disclose, i.e. via “chat sessions”; further in col. 8, ll 62-67, discloses that “although the inventions are described below in a set of preferred embodiments, it will be apparent to those skilled in the art the present inventions could be beneficially used in many environments where it is necessary to implement fast, accurate speech recognition, and/or to provide a human-like dialog capability to an intelligent system”);
translating the received query into one of a set of predefined commands according to a trained machine-learning model, the set of predefined commands populated based on a function listing via an application programming interfere of the device (see Bennett, i.e. in col. 7, ll 29-40, discloses that “After the user's question is decoded by the speech recognition engine (SRE) located at the server, the question is converted to a structured query language (SQL) query. This query is then simultaneously presented to a software process within the server called DBProcess for preliminary processing and to a Natural Language Engine (NLE) module for extracting the noun phrases (NP) of the user's question. During the process of extracting the noun phrase within the NLE, the tokens of the users' question are tagged. The tagged tokens are then grouped so that the NP list can be determined. This information is stored and sent to the DBProcess process…”; further in col. 6, ll 6-11, discloses that “a further object of the present invention is to provide a speech recognition system that efficiently integrates a distributed word recognition system with a natural language processing system, so that both individual words and entire speech utterances can be quickly and accurately recognized in any number of possible languages”; further in Fig. 6, claim 1 and etc., disclose the remote learning/training system and environment; also see the discussion of Mutagi supplemented below);  and 
providing a result of the one of the set of predefined commands to the chat interaction (see Bennett, i.e. in col. 7, ll 41- col. 8, ll 7, disclose that “… In the DBProcess, the SQL query is fully customized using the NP extracted from the user's question and other environment variables that are relevant to the application. For example, in a training application, the user's selection of course, chapter and or section would constitute the environment variables. The SQL query is constructed using the extended SQL Full-Text predicates--CONTAINS, FREETEXT, NEAR, AND. The SQL query is next sent to the Full-Text search engine within the SQL database, where a Full-Text search procedure is initiated. The result of this search procedure is recordset of answers. This recordset contains stored questions that are similar linguistically to the user's question. Each of these stored questions has a paired answer stored in a separate text file, whose path is stored in a table of the database.  The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array. Each stored question of the array is then linguistically processed sequentially one by one. This linguistic processing constitutes the second step of a 2-step algorithm to determine the single best answer to the user's question. This second step proceeds as follows: for each stored question that is returned in the recordset, a NP of the stored question is compared with the NP of the user's question. After all stored questions of the array are compared with the user's question, the stored question that yields the maximum match with the user's question is selected as the best possible stored question that matches the user's question. The metric that is used to determine the best possible stored question is the number of noun phrases…”;  in addition, see Bennett, i.e. col. 6, ll 6-21, 30-37, 45-67, in col. 10, ll 29-63, col. 22, ll 8-37, col. 25, ll 7-65 for additional details).
The teachings of Bennett do not explicitly disclose the aspect relating to “translating the received query into one of a set of predefined commands according to a trained machine-learning model”, specifically “the set of predefined commands populated based on a function listing via an application programming interfere of the device”. 
However, Mutagi discloses an analogous invention relates to natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to enable a voice controlled system to detect or receive an indication of a secondary device available to be controlled. The voice controlled system communicates with the secondary device to obtain information related to the secondary device. The voice controlled system may output of an audio query requesting audio input data related to controlling the secondary device from a user and generate, based on the requested audio input data, recognition data utilized to recognize of at least part of one or more commands to issue one or more controls to the secondary device (see Mutagi, i.e. abstract and etc.).  More specifically, in Mutagi, i.e. in para. 41, discloses that “[0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format…”; and further in para. 66-72, discloses that “[0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210. [0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210.   …[0069] (3) a model and/or manufacturer of the secondary 502; [0070] (4) a list of names assigned to the secondary device 502 by the users of the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the names; and [0071] (5) a list of functions of the secondary device 502 that may be controlled by the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the voice commands as well as any additional information needed to allow the cloud services to cause the voice controlled device 200 to output the command to the device 502 and a proper format for the secondary device 502…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett to include the limitation(s) discussed and also taught by Mutagi, with the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or language recognition arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett by the teachings of Mutagi, and to incorporate the limitation(s) discussed and also taught by Mutagi, thereby “to o provide a satisfactory user experience when interacting with natural language control devices in such situations” (see Mutagi, i.e. in para. 2-3 and etc.).
With regard to claim 12, the claim is drawn to the method of claim 11, wherein the trained machine-learning model comprises a plurality of vector-represented word embeddings extracted from a plurality of natural language documents (see Bennett, i.e. in col. 7, ll 13-28, and in col. 14, ll 3-23, discloses that “All of this assumes that the parameters {a.sub.ij } and {b.sub.j (o.sub.t)} are known for each model M.sub.i. This can be done, as explained earlier, by using a set of training examples corresponding to a particular model. Thereafter, the parameters of that model can be determined automatically by a robust and efficient re-estimation procedure. So if a sufficient number of representative examples of each word are collected, then a HMM can be constructed which simply models all of the many sources of variability inherent in real speech. This training is well-known in the art, so it is not described at length herein, except to note that the distributed architecture of the present invention enhances the quality of HMMs, since they are derived and constituted at the server side, rather than the client side. In this way, appropriate samples from users of different geographical areas can be easily compiled and analyzed to optimize the possible variations expected to be seen across a particular language to be recognized. Uniformity of the speech recognition process is also well-maintained, and error diagnostics are simplified, since each prospective user is using the same set of HMMs during the recognition process”; also in col. 13, ll 23-35, discloses that “The Hidden Markov Model is a finite set of states, each of which is associated with a (generally multi-dimensional) probability distribution”; also see in col. 6, ll 6-11, and in col. 7, ll 15-23, disclose “a set of speech vectors” and etc.).
With regard to claim 13, the claim is drawn to the method of claim 11, wherein translating the received query into one of the set of predefined commands comprises identifying a semantically closest command of the set of predefined commands to the received query (see Bennett, i.e. in col. 18, ll 62 – col. 19, ll 45, for examples, disclose teachings search for “a word that is an inflectional form of another (for example, “drive” is the inflectional stem of “drives”, “drove,” “driving,” and “driven”…” and etc.).
With regard to claim 14, the claim is drawn to the method of claim 13, wherein the device comprises a printing device (see Bennett, i.e. in col. 37, ll 5-23, disclose that “It is apparent as well that the NLQS of the present invention is very natural and saves much time for the user and the e-commerce operator as well. In an e-support embodiment, the customer can retrieve information quickly and efficiently, and without need for a live customer agent. For example, at a consumer computer system vendor related support site, a simple diagnostic page might be presented for the user, along with a visible support character to assist him/her. The user could then select items from a "symptoms" page (i.e., a "monitor" problem, a "keyboard" problem, a "printer" problem, etc.) simply by articulating such symptoms in response to prompting from the support character. Thereafter, the system will direct the user on a real-time basis to more specific sub-menus, potential solutions, etc. for the particular recognized complaint. The use of a programmable character thus allows the web site to be scaled to accommodate a large number of hits or customers without any corresponding need to increase the number of human resources and its attendant training issues.”).
With regard to claim 15, the claim is drawn to a non-transitory machine readable medium storing instructions executable by a processor (see Bennett, i.e. in col. 38, ll 62 – col. 39, ll 13, disclose that “…It will also be apparent to those skilled in the art that many aspects of the present discussion have been simplified to give appropriate weight and focus to the more germane aspects of the present invention. The microcode and software routines executed to effectuate the inventive methods may be embodied in various forms, including in a permanent magnetic media, a non-volatile ROM, a CD-ROM, or any other suitable machine-readable format. Accordingly, it is intended that the all such alterations and modifications be included within the scope and spirit of the invention as defined by the following claims”) to: 
train a machine-learning model comprising a plurality of vector-represented word embeddings extracted from a plurality of natural language documents (see Bennett, i.e. in col. 7, ll 13-28, and in col. 14, ll 3-23, discloses that “All of this assumes that the parameters {a.sub.ij } and {b.sub.j (o.sub.t)} are known for each model M.sub.i. This can be done, as explained earlier, by using a set of training examples corresponding to a particular model. Thereafter, the parameters of that model can be determined automatically by a robust and efficient re-estimation procedure. So if a sufficient number of representative examples of each word are collected, then a HMM can be constructed which simply models all of the many sources of variability inherent in real speech. This training is well-known in the art, so it is not described at length herein, except to note that the distributed architecture of the present invention enhances the quality of HMMs, since they are derived and constituted at the server side, rather than the client side. In this way, appropriate samples from users of different geographical areas can be easily compiled and analyzed to optimize the possible variations expected to be seen across a particular language to be recognized. Uniformity of the speech recognition process is also well-maintained, and error diagnostics are simplified, since each prospective user is using the same set of HMMs during the recognition process”; also in col. 13, ll 23-35, discloses that “The Hidden Markov Model is a finite set of states, each of which is associated with a (generally multi-dimensional) probability distribution”; also see in col. 6, ll 6-11, and in col. 7, ll 15-23, disclose “a set of speech vectors” and etc.); 
create a set of predefined commands associated with a printing device, the set of predefined commands populated based on a function listing via an application programming interface of the printing device (see Bennett, i.e. in col. 37, ll 5-23, disclose that “It is apparent as well that the NLQS of the present invention is very natural and saves much time for the user and the e-commerce operator as well. In an e-support embodiment, the customer can retrieve information quickly and efficiently, and without need for a live customer agent. For example, at a consumer computer system vendor related support site, a simple diagnostic page might be presented for the user, along with a visible support character to assist him/her. The user could then select items from a "symptoms" page (i.e., a "monitor" problem, a "keyboard" problem, a "printer" problem, etc.) simply by articulating such symptoms in response to prompting from the support character. Thereafter, the system will direct the user on a real-time basis to more specific sub-menus, potential solutions, etc. for the particular recognized complaint. The use of a programmable character thus allows the web site to be scaled to accommodate a large number of hits or customers without any corresponding need to increase the number of human resources and its attendant training issues.”; also see the discussion of Mutagi supplemented below);
extract a vector representation of each of the set of predefined commands according to the machine-learning model (see Bennett, in col. 6, ll 6-11, and in col. 7, ll 15-23, disclose “a set of speech vectors” and etc.); 
receive a query from a user via a chat interface (see Bennett, i.e. in col. 8, ll 14-27, disclose the computer-assisted instruction environments often require the assistance of mentors or live teachers to answer questions from students, further disclose, i.e. via “chat sessions”; further in col. 8, ll 62-67, discloses that “although the inventions are described below in a set of preferred embodiments, it will be apparent to those skilled in the art the present inventions could be beneficially used in many environments where it is necessary to implement fast, accurate speech recognition, and/or to provide a human-like dialog capability to an intelligent system”);
identify a semantically closest one of the set of predefined commands to the received query according to the machine-learning model (see Bennett, i.e. in col. 18, ll 62 – col. 19, ll 45, for examples, disclose teachings search for “a word that is an inflectional form of another (for example, “drive” is the inflectional stem of “drives”, “drove,” “driving,” and “driven”…” and etc.); and 
provide a response to the query according to the one of the set of predefined commands via the chat interface (see Bennett, i.e. in col. 7, ll 41- col. 8, ll 7, disclose that “… In the DBProcess, the SQL query is fully customized using the NP extracted from the user's question and other environment variables that are relevant to the application. For example, in a training application, the user's selection of course, chapter and or section would constitute the environment variables. The SQL query is constructed using the extended SQL Full-Text predicates--CONTAINS, FREETEXT, NEAR, AND. The SQL query is next sent to the Full-Text search engine within the SQL database, where a Full-Text search procedure is initiated. The result of this search procedure is recordset of answers. This recordset contains stored questions that are similar linguistically to the user's question. Each of these stored questions has a paired answer stored in a separate text file, whose path is stored in a table of the database.  The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array. Each stored question of the array is then linguistically processed sequentially one by one. This linguistic processing constitutes the second step of a 2-step algorithm to determine the single best answer to the user's question. This second step proceeds as follows: for each stored question that is returned in the recordset, a NP of the stored question is compared with the NP of the user's question. After all stored questions of the array are compared with the user's question, the stored question that yields the maximum match with the user's question is selected as the best possible stored question that matches the user's question. The metric that is used to determine the best possible stored question is the number of noun phrases…”;  in addition, see Bennett, i.e. col. 6, ll 6-21, 30-37, 45-67, in col. 10, ll 29-63, col. 22, ll 8-37, col. 25, ll 7-65 for additional details).
The teachings of Bennett do not explicitly disclose the aspect relating to “create a set of predefined commands associated with a printing device”, specifically “the set of predefined commands populated based on a function listing via an application programming interface of the printing device”. 
However, Mutagi discloses an analogous invention relates to natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to enable a voice controlled system to detect or receive an indication of a secondary device available to be controlled. The voice controlled system communicates with the secondary device to obtain information related to the secondary device. The voice controlled system may output of an audio query requesting audio input data related to controlling the secondary device from a user and generate, based on the requested audio input data, recognition data utilized to recognize of at least part of one or more commands to issue one or more controls to the secondary device (see Mutagi, i.e. abstract and etc.).  More specifically, in Mutagi, i.e. in para. 41, discloses that “[0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format. [0041] In general, in implementations in which the voice controlled device 200 allows for a user to define or select a custom or user specific name for the secondary device or a custom command (as opposed implementations in which names and commands are predefined or otherwise not user selectable), the voice controlled device 200 may prompt the user for a custom or user specific name for the secondary device or a custom or user specific command format…”; and further in para. 66-72, discloses that “[0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210. [0066] More specifically, upon receiving the data 802, one or more of the modules 208 or 210 may convert the speech input data of 802 into speech recognition data to be utilized by the speech processing module 210.   …[0069] (3) a model and/or manufacturer of the secondary 502; [0070] (4) a list of names assigned to the secondary device 502 by the users of the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the names; and [0071] (5) a list of functions of the secondary device 502 that may be controlled by the voice controlled device 200 along with speech recognition data to allow the speech processing module 210 to recognize the voice commands as well as any additional information needed to allow the cloud services to cause the voice controlled device 200 to output the command to the device 502 and a proper format for the secondary device 502…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett to include the limitation(s) discussed and also taught by Mutagi, with the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or language recognition arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett by the teachings of Mutagi, and to incorporate the limitation(s) discussed and also taught by Mutagi, thereby “to o provide a satisfactory user experience when interacting with natural language control devices in such situations” (see Mutagi, i.e. in para. 2-3 and etc.).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Mutagi as applied to claim 1 above, and further in view of Stankiewiez et al. (U.S. Pub. No. 2019/065550 A1, hereinafter as “Stankiewiez”).
With regard to claim 6, the claim is drawn to the system of claim 5, wherein translating the received query into one of the set of predefined commands further comprises calculating a word mover distance between each word of the received query and each word of a catalog of words associated with the set of predefined commands.
	The teachings from Bennett and Mutagi, i.e. in col. 18, ll 26-33, discloses that “There are two major types of textual searches: Property--This search technology first applies filters to documents in order to extract properties such as author, subject, type, word count, printed page count, and time last written, and then issues searches against those properties; Full-text--this search technology first creates indexes of all non-noise words in the documents, and then uses these indexes to support linguistic searches and proximity searches”; and in col. 18, ll 62-col. 19, ll 45, disclose that “The full-text administration process starts by designating a table and its columns of interest for full-text search. Customized NLQS stored procedures are used first to register tables and columns as eligible for full-text search. After that, a separate request by means of a stored procedure is issued to populate the full-text indexes. The result is that the underlying index engine gets invoked and asynchronous index population begins. Full-text indexing tracks which significant words are used and where they are located. For example, a full-text index might indicate that the word "NLQS" is found at word number 423 and word number 982 in the Abstract column of the DevTools table for the row associated with a ProductID of 6. This index structure supports an efficient search for all items containing indexed words as well as advanced search operations, such as phrase searches and proximity searches. (An example of a phrase search is looking for "white elephant," where "white" is followed by "elephant". An example of a proximity search is looking for "big" and "house" where "big" occurs near "house".) To prevent the full-text index from becoming bloated, noise words such as "a," "and," and "the" are ignored…”.  
	The teachings of Bennett and Mutagi do not explicitly disclose the aspect relating to “calculating a word mover distance between each word of the received query”. 
	However, Stankiewiez discloses an analogous invention relates to methods, devices, and storage devices for the query optimization and the evaluation of query processes (see Stankiewiez, i.e. in para. 4 and etc.). More specifically, in Stankiewiez, i.e. para. 47, 83, 98, 113, in claims 3, 11 and etc., discloses that “[0047] Both the target vectors and weighted vector space may be generated as a data object or space at 230, and may be processed using a similarity algorithm indicated at 235 to produce the reduced set of records. The similarity algorithm 235 takes as input a transformed database of document vectors and transformed target document vector. It will search this database to find similar documents to the user provided target document(s). Example similarity algorithms include, but are not limited to cosine, embedding clustering algorithms, and Word Mover Distance algorithms, where similarity is represented as a distance or other numerical metric”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett and Mutagi to include the limitation(s) discussed and also taught by Stankiewiez, with regards to the aspect relating to “word mover distance”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to query optimization arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett and Mutagi by the teachings of Stankiewiez, and to incorporate the limitation(s) discussed and also taught by Stankiewiez, thereby “… to discover and implement a plan that searches structured and/or unstructured data in a minimum amount of time and provides accurate results. The search space for the plans may become quite large, leading to the query optimization time rivaling, if not exceeding, the time allotted to perform the query” (see Stankiewiez, i.e. para. 3 and etc.).	
With regard to claim 7, the claim is drawn to the system of claim 1, wherein translating the received query into one of the set of predefined commands further comprises identifying the one of the set of predefined commands comprising a lowest word distance with respect to the received query (see Bennett, i.e. in col. 18, ll 62-col. 19, ll 45, disclose that “The full-text administration process starts by designating a table and its columns of interest for full-text search. Customized NLQS stored procedures are used first to register tables and columns as eligible for full-text search. After that, a separate request by means of a stored procedure is issued to populate the full-text indexes. The result is that the underlying index engine gets invoked and asynchronous index population begins. Full-text indexing tracks which significant words are used and where they are located. For example, a full-text index might indicate that the word "NLQS" is found at word number 423 and word number 982 in the Abstract column of the DevTools table for the row associated with a ProductID of 6. This index structure supports an efficient search for all items containing indexed words as well as advanced search operations, such as phrase searches and proximity searches. (An example of a phrase search is looking for "white elephant," where "white" is followed by "elephant". An example of a proximity search is looking for "big" and "house" where "big" occurs near "house".) To prevent the full-text index from becoming bloated, noise words such as "a," "and," and "the" are ignored…”; in addition, in Stankiewiez, i.e. in para. 47, discloses that “[0047] Both the target vectors and weighted vector space may be generated as a data object or space at 230, and may be processed using a similarity algorithm indicated at 235 to produce the reduced set of records. The similarity algorithm 235 takes as input a transformed database of document vectors and transformed target document vector. It will search this database to find similar documents to the user provided target document(s). Example similarity algorithms include, but are not limited to cosine, embedding clustering algorithms, and Word Mover Distance algorithms, where similarity is represented as a distance or other numerical metric.; thereby “….to discover and implement a plan that searches structured and/or unstructured data in a minimum amount of time and provides accurate results. The search space for the plans may become quite large, leading to the query optimization time rivaling, if not exceeding, the time allotted to perform the query” (see Stankiewiez, i.e. para. 3 and etc.).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Mutagi, and further in view of Carroll et al. (U.S. Pub. No. 2003/0065564 A1, hereinafter as “Carroll”). 	With regard to claim 16, the claim is drawn to the non-transitory machine readable medium of claim 15, wherein the one of the set of predefined commands is translated into a Simple Network Management Protocol (SNMP) query and provided to the printing device.
	The teachings of Bennett and Mutagi do not explicitly disclose the aspect relating to  “wherein the one of the set of predefined commands is translated into a Simple Network Management Protocol (SNMP) query and provided to the printing device wherein the one of the set of predefined commands is translated into a Simple Network Management Protocol (SNMP) query and provided to the printing device”. 
	However, Carroll discloses an analogous invention relates to a method of collecting data relating to the usage of computer equipment by a consumer at the consumer's site includes creating data at the consumer's site relating to the use of the item, and transmitting the data to a remote database for analysis, and once the data is received by the remote database, awarding the consumer a reward (see original disclosure, i.e. abstract, etc.).  More specifically, in Carroll, i.e. in para. 42, discloses that “[0042] In another example, the computer 24 sends a query to the management information base of the printer 25 typically using simple network management protocol (SNMP) for a networked printer 25 at the consumer's site, or where the printer 25 is a locally connected printer connected to the computer 24, by a parallel cable for example, using a specific peripheral management language (PML).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bennett and Mutagi to include the limitation(s) discussed and also taught by Carroll, with the aspect discussed above relating to SNMP, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to data communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bennett and Mutagi the teachings of Bennett and Mutagi by the teachings of Carroll, and to incorporate the limitation(s) discussed and also taught by Carroll, thereby having”… a system for collecting data relating to the usage of computer equipment by a consumer at the consumer's site, the system including at the consumer's site, a processor for creating data relating to the use of the item consumer at the consumer's site, a network connection for transmitting the data to a remote database for analysis, a rewards centre for awarding the consumer a reward once the data is received by the remote database” (see Carroll, i.e. in para. 29 and etc.).
	

Response to Arguments
Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnmurthy et al. (U.S. Pat/Pub No. 2) disclose an invention relates to learning vector-space representations of items by at least one computing device for recommendations using word embedding models is described.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675